DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ooishi et al. (US Patent Application Publication 2013/0222467) in view of Kano (US Patent Application Publication 2011/0058195).
With respect  to Claim 1, Ooishi’467 shows an image forming apparatus (Figure 1 Ink jet recording apparatus paragraph [0022]) that forms an image with a plurality of coloring materials (Figure 1 Ink ejecting heads 30k, 30c, 30M, 30y, 30a, 30b) on a recording medium (paragraph [0150] describes ink ejecting unit 14 with ink injecting heads to record an image), the image forming apparatus comprising: [ ] calculates a chromaticity range having a color difference (∆E) not less than a setting value (paragraphs [0390]-[0392] respectively disclose setting values of 85, 78, 73 or more) to respective chromaticities of the plurality of coloring materials for use in formation of the image (paragraphs [0385]-[0387] describes a color reproduction range via a chromaticity diagram of a two color image yellow and cyan), as a base color range common between the plurality of coloring materials (paragraph [0385] color reproduction range exampled when the yellow ink is applied onto cyan ink, paragraph [0151] describes additional colors black (K), cyan (C), magenta (M), and yellow (Y) are arranged in the ink ejecting unit 14).  
Ooishi does not specifically show a hardware processor that calculates a chromaticity range.
Kano discloses a hardware processor that calculates a chromaticity range (paragraph [0010] describes a color information processor capable of carrying out the steps of acquiring a color chart including a plurality of color patches having different lightness values and chromaticity values within a color space) for an inkjet printer that includes additional colors (paragraph [0033] describes the priting apparatus comprising an inkjet printing apparatus comprising C, M, Y, L and optional inks of light colors such as LC, LM and W white).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ooishi’s inkjet printer with calculated chromaticity range with the known technique of calculating the chromaticity range via a processor and include additional colors such as white yielding the predictable results of producing lighter colors in accordance with the chromaticity calculated from the processor as disclosed by Kano (paragraphs [0034], [0010], and [0033]).
With respect to Claim 2, the combination of Ooishi and Kano shows an image forming apparatus wherein one of the plurality of coloring materials is a white color material (in Kano: paragraph [0033] reference white). 
With respect  to Claim 3, Ooishi shows an image forming apparatus wherein the base color range calculated by the hardware processor is a base color range of an adjustment chart formed with the plurality of coloring materials (paragraphs [0385]-[0387] describes plotting a chromaticity diagram and calculating the color difference ∆E of exampled colors yellow and cyan).   
With respect to Claim 4, Ooishi shows an image forming apparatus wherein the hardware processor calculates, as the base color range, the chromaticity range having a color difference of 20 or more to the respective chromaticities of the plurality of coloring materials (paragraph [0392] examples a color difference ∆E with a setting value of 73 or more between yellow and cyan).  
With respect to Claim 5, Ooishi shows an image forming apparatus wherein the hardware processor calculates, as the base color range, the chromaticity range having a color difference of 30 or more to the respective chromaticities of the plurality of coloring materials (paragraph [0392] examples a color difference ∆E with a setting value of 73 or more between yellow and cyan).  
With respect to Claim 7, Kano shows an image forming apparatus further comprising: a display that displays the base color range calculated by the hardware processor (figure 4 reference steps S28 which displays the results of the adjustment as described in paragraph [0071]).  
With respect  to Claim 8, Ooishi and Kano shows an image forming apparatus wherein the hardware processor forms, with the plurality of (Ooishi: paragraphs [0385]-[0393] of color gamut evaluation cyan with yellow in accordance with detected chromaticity, Kano: paragraph [0034] describes printing a sheet 34 regarding color chart of color patches and paragraph [0048] describes the image data generated includes a color chart including color patches and chromaticity values in a color space around given color values).  
With respect  to Claim 9, Ooishi and Kano shows an image forming apparatus further comprising: a coloring material supplier that supplies the plurality of coloring materials to form the image on the recording medium (Ooishi: Figure 1 Ink ejecting heads 30k, 30c, 30M, 30y, 30a, 30b described in paragraph [0150] to record an image); and a medium supplier that supplies, to the coloring material supplier (Ooishi: figure 1 reference transport roller and feeding unit), the recording medium having a chromaticity included in the base color range calculated by the hardware processor (Kano: paragraph [0034] describes printing a sheet 34 regarding color chart of color patches and paragraph [0048] describes the image data generated includes a color chart including color patches and chromaticity values in a color space around given color values).  
With respect to Claims 11-12, arguments analogous to those presented for claim 1, are applicable.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ooishi et al. (US Patent Application Publication 2013/0222467) in view of Kano (US Patent Application Publication 2011/0058195) further in view of REGELMAN et al. (US 2017/0165873 A1).
With respect to Claim 6, Oonishi and Kano do not show an image forming apparatus wherein the hardware processor calculates the chromaticity range, based on a CIE DE2000 color-difference formula.
REGELMAN shows calculates the chromaticity range, based on a CIE DE2000 color-difference formula (paragraph [0025] and [0076] chromaticity diagram is determined using the CIEDE2000 formula).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Oonishi and Kano to include calculates the chromaticity range, based on a CIE DE2000 color-difference formula method taught by .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675